internal_revenue_service number release date index number --------------------- ----------------------- --------------------------------- ------------------------------------ --------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-153586-07 date date legend ----------------------------------------------- ------------------------------------------------ ----------------------------------------------------------------------- ------------------------------------------------------ ---------------------------------------------------------------------- husband wife trust trust trust accountant ------------------ attorney ------------------- ------------------ date --------------------------- date date ----------------------- ------- year ------- year ------- year year ------- -------- x dear ------------------------ this is in response to correspondence dated date from your authorized representative requesting an extension of time under sec_301 of the procedure and administration regulations to make an election under sec_2632 of the internal_revenue_code to opt_out of the automatic allocation rules under sec_2632 with respect to transfers to certain trusts facts on date husband established an irrevocable_trust trust for the benefit of his descendants on date husband established a second irrevocable_trust trust for the benefit of wife and his descendants on date wife established an irrevocable_trust trust for the benefit of her descendants plr-153586-07 article ii paragraph b of trust sec_1 and provides that during husband’s lifetime the trustee may distribute all or any portion of the net_income and principal of the trust to any one or more of husband’s children in such amounts and at such times as the trustee determines to be necessary for such child’s support health maintenance and education and to one or more of husband’s descendant’s other than husband’s children in such amounts and at such times as the trustee in the trustee’s discretion may determine article ii paragraph b of trust provides that during wife’s lifetime the trustee may distribute all or any portion of the net_income and principal of the trust to any one or more of wife’s children in such amounts and at such times as the trustee determines to be necessary for such child’s support health maintenance and to any one or more of wife’s descendants other than wife’s children in such amounts and at such times as the trustee in the trustee’s discretion may determine article iv paragraph a of trust sec_1 and provides that upon the death of the grantor husband or wife the trusts will be divided into separate trusts for the grantor’s children article iv paragraph b of each trust provides that the trustee of each child’s trust may distribute all or any portion of the net_income and principal of the child’s trust to any one or more of the group consisting of the child and the child’s descendants in such amounts and at such times as the trustee in the trustee’s discretion may determine further paragraph b provides that the trustee shall distribute dollar_figurex per month to each child once they have attained the age of adjusted annually based on the consumer_price_index and after a child reaches the age of the trustee shall distribute all or any portion of the principal of the child’s trust to a child and such other appointees either outright or in trust as child may appoint from time to time but the aggregate amount so appointed is not to exceed one-third of the principal of the trust on the date the child reaches age before the child reaches age nor two-thirds of the principal of the trust on the date the child reaches age before the child reaches the age of when the remainder of the principal may be appointed husband and wife expected that trust sec_1 and would terminate during the children’s lifetimes and as such did not want to allocate their gst_exemption to the trusts husband made gifts to trust in year sec_2 and and to trust in year sec_3 and wife made gifts to trust in year sec_1 and all gifts to trust sec_1 and were cash husband and wife elected to gift split their gifts to the trusts accountant reported the gifts on form sec_709 united_states gift and generation-skipping tax returns all returns were timely filed but husband and wife were not advised by accountant that under sec_2632 it was necessary to elect out of the automatic allocation rules of sec_2632 in order not to have their gst_exemption automatically allocated to the trusts husband and wife relied on accountant to properly prepare the form 709s for year sec_1 through and both provided affidavits that they were not advised by accountant about the automatic allocation rules or the need to elect out of such rules accountant plr-153586-07 provided an affidavit in which she swore that she provided no advice and had no discussions with husband and wife regarding the allocation of their gst_exemption to the transfers made to trust sec_1 and in year sec_1 through accountant also swore that she did not advise husband and wife regarding the automatic allocation rules or the need to elect out of such rules the error was discovered when attorney was reviewing the form sec_709 husband and wife request an extension of time as authorized under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to opt_out of the automatic allocation rules with respect to their transfers to trust sec_1 and in year sec_1 and sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the gst tax every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that if any individual makes an indirect_skip during such individual's lifetime any unused portion of such individual's gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that for purposes of this subsection the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust sec_2632 provides in part that a the term gst_trust means a_trust that could have a generation-skipping_transfer with respect to the transferor unless the trust instrument provides that more than percent of the trust corpus must be distributed to or may be withdrawn by one or more individuals who are non-skip persons i before the date that the individual attains age ii on or before on or more dates specified in the trust instrument that will occur before the date that such individual attains age or iii upon the occurrence of an event that in accordance with regulations prescribed by the secretary may reasonably be expected to occur before the date that such individual attains age sec_2632 provides that an individual may elect to have this subsection not apply to any or all transfers made by such individual to a particular trust sec_2632 provides that an election under sec_2632 may be made on a timely filed gift_tax_return for the calendar_year for which the election is to become effective sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and plr-153586-07 an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a gst_trust is defined in sec_2632 in general as any trust that could have a generation-skipping_transfer a_trust is a gst_trust unless it meets one of the exceptions described in sec_2632 through vi where a sufficient possibility exists based on the statutory criteria that the trust corpus will not be distributed to lower generations based upon the facts submitted and the representations made plr-153586-07 none of the exceptions in sec_2632 apply to trust and accordingly trust sec_1 and are gst trusts for purposes of sec_2632 further we conclude that the requirements of sec_301_9100-3 have been satisfied therefore husband and wife are granted an extension of time of days from the date of this letter to elect out of the automatic allocation rules under sec_2632 with respect to transfers to trust sec_1 and in year sec_1 and the elections should be made on supplemental form sec_709 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form sec_709s a copy is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william p o’shea associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
